SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition is hereby DENIED.
Yong Jian Shi petitions this Court to review an August 5, 2002, decision of the Board of Immigration Appeals (“BIA”), affirming without opinion the decision of the Immigration Judge (“IJ”) denying his applications for political asylum and withholding of removal. Because the BIA affirmed without opinion, we treat the decision of the IJ as the final agency determination. See, e.g., Secaida-Rosales v. INS, 331 F.3d 297, 305 (2d Cir.2003). We will not disturb the IJ’s decision unless it is not supported by substantial evidence, see, e.g., Zhang v. INS, 386 F.3d 66, 73 (2d Cir.2004), and we will not disturb an IJ’s credibility determinations with respect to a political asylum application unless our review of the evidence in the Certified Administrative Record (“CAR”) “compels” such a conclusion, see INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Petitioner argues that he was persecuted in at least two ways. First, he asserts that his wife was sterilized. Second, he asserts that he suffered the consequences of having participated in, and led, pro-democracy protests.
We have reviewed the content and reasoning of the oral decision of the IJ, we have compared it to the CAR, and we find that there is substantial evidence to sup*454port the IJ’s decisions that petitioner is not eligible for asylum — most notably, because petitioner’s applications for political asylum and withholding of removal are based upon assertions that are unsupported by the record and/or that the IJ found to be lacking for credibility. For example, with respect to petitioner’s assertion that his wife was sterilized, (1) he has submitted insufficient proof that he was married; (2) even assuming that he has a wife, he has submitted insufficient proof that she was sterilized; and (3) he asserts that his wife was sterilized before the Chinese population-control measures went into effect.
With respect to petitioner’s asserted persecution stemming from his participation in pro-democracy protests, (1) he does not explain the purpose or motivation for his purported pro-democracy activities; (2) he does not explain how he had the money to provide assistance he asserts he provided; and (3) he does not explain how, as a plain laborer, he was able to lead a large group of co-workers as he claims to have done. In all, the IJ found petitioner not to be a “convincing or plausible witness.” Our review of the CAR supports that conclusion.
Because we find that the CAR contains substantial evidence to support the determination of the IJ that petitioner was not persecuted in the past in the manner that he asserts he was, and that there is no basis in the record from which to conclude that petitioner will likely be persecuted or tortured upon his return to China, we decline to review the decision of the IJ, and affirmance of the BIA, to deny petitioner his applications for political asylum and withholding of removal.
We have considered all of petitioner’s arguments, and we find each of them to be without merit. Accordingly, the petition for review is hereby DENIED.